Name: 93/85/EEC: Commission Decision of 22 December 1992 fixing the Community financial contribution for the control of foot-and-mouth disease in Morocco, in relation to supply of vaccine
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Africa;  health;  agricultural activity;  agricultural policy
 Date Published: 1993-02-12

 Avis juridique important|31993D008593/85/EEC: Commission Decision of 22 December 1992 fixing the Community financial contribution for the control of foot-and-mouth disease in Morocco, in relation to supply of vaccine Official Journal L 036 , 12/02/1993 P. 0043 - 0043COMMISSION DECISION of 22 December 1992 fixing the Community financial contribution for the control of foot-and-mouth disease in Morocco, in relation to supply of vaccine(93/85/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990, concerning expenditure in the veterinary field (1), as last amended by Decision 92/337/EEC (2) and, in particular, Articles 8 and 13 thereof, Whereas outbreaks of foot-and-mouth disease have occurred in Morocco since 1991; whereas this development in the disease situation in Morocco constitutes a danger to the Community; Whereas it is appropriate to provide assistance to Morocco for the control of foot-and-mouth disease in accordance with Articles 8 and 13 of Decision 90/424/EEC; Whereas, by letter of 26 May 1992, the Kingdom of Morocco has undertaken to introduce certain measures to eradicate the disease from its territory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Morocco may obtain a financial contribution from the Community for the acquisition of vaccine against foot-and-mouth disease for the programme to be carried out in 1992, in the provinces of Tanger, Tetouan, Larache, Chefchaouen, Al Hoceima, Nador, Oujda, Kenitra, Sidi Kacem, Taounate, Tarza, Fez and Meknes. Article 2 The financial contribution mentioned in Article 1 shall be given on the condition that the authorities in Morocco establish the following measures: 1. a systematic programme of vaccination of susceptible species in the provinces specified in Article 1, as follows: - all sheep and goats to be vaccinated twice annually, - all cattle to be vaccinated annually, using vaccine which includes a potent well-tried strain of subtype 01, which has been demonstrated, to the satisfaction of the Community Coordinating Institute for foot-and-mouth disease vaccines (CCI), to protect against the local virus strain; 2. application of a suitable mark to the animals to show that they have been vaccinated; 3. an epidemiological study of each outbreak of disease, to identify the origin and possible extent of spread of infection; 4. area restrictions to limit the spread of disease out of an infected area; 5. the vaccine shall meet the following criteria: - it must comply fully with the provisions of the European Pharmacopoeia, - the manufacturer shall provide the necessary data to the Community Coordinating Institute to enable it to verify that the vaccine meets the required standards. Article 3 The Community financial contribution shall be ECU 1 million. Article 4 1. The financial contribution for the Community shall be given: - after receipt by the Commission of a report relating to the implementation of actions defined in Article 2, - after presentation of supporting documents relating to the purchase of vaccine used in conformity with Article 1. 2. The report and document mentioned in paragraph 1 shall be sent by the Kingdom of Morocco no later than 31 March 1993. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 187, 7. 7. 1992, p. 45.